Atkinson, J.
1. The court instructed the jury: “The plaintiff contends, gentlemen, that the money loaned to Mr. Davis was part of the purchase-money that went to pay for this land at the time that the deed was made from Mr. Smith, I believe it was, to Mr. Davis. I charge you, gentlemen, that this money received from the plaintiff, or any part of it, I mean received from the Gunter estate, was used by Mr. Davis in purchasing that land, that it was his money that went ■ in there, even though Mrs. Davis may have furnished some of the money to purchase this land, then Mrs. Davis would not have any greater interest in this land than the amount she paid bore to the proportion paid by Mr. Davis bore to the whole. In such case she *667would only be entitled to such portion as the amount slie paid bore to the whole.” The instruction given stated a correct principle of law applicable to one theory of the case as shown by the evidence.
No. 5335.
February 16, 1927.
2. The court did not err in charging: “I charge you, gentlemen, that a married woman may make contracts with other persons; but when a transaction between husband and wife is attacked for fraud by the creditors of either, the onus is on the husband and wife to show that the transaction was fair.” This was a correct statement of the law (Civil Code, § 3011), and was applicable to the pleadings and evidence in the case.
3. Exceptions to charges as to the validity and invalidity of deeds made to hinder, delay, and defraud creditors or voluntary deeds made by a husband to his wife, on the ground that such charges were not adjusted to the theories of the case made by evidence for the defendants, were without merit, as the evidence was conflicting and did not demand a finding that when the deed was made by the owner of the land in question to Mr. Davis, the name of the husband instead of that of the wife was inserted as grantee by mistake and that a trust arose in favor of the wife.' Nor did the evidence demand a finding that the husband was solvent at the time of making a gift to his wife, nor that the wife furnished the husband the money with which to pay for the property, nor that the wife did not know of the plaintiff’s debt at the time of the conveyance of the husband to herself.
4. None of the exceptions to the charge as complained of in the several grounds of the motion for new trial show cause for a reversal.
5. The evidence was sufficient to authorize the verdict for the plaintiff, and the judge did not err in refusing a new trial.

Judgment affirmed.


All the Jtistices eoneur.

J. B. Irwin and George & John Westmoreland, for plaintiffs in error.
B. L. J. & S. J. Smith, J. H. McCalla, and Horace & Franh Holden, contra.